EXHIBIT 10.85

SEVERANCE AGREEMENT AND GENERAL RELEASE

This Severance Agreement and General Release (the “Agreement”) is between USEC
Inc., a Delaware corporation (“USEC” or the “Company”) and James F. McDonnell
(“Employee”) (USEC and Employee being sometimes referred to herein individually
as the “Party” and collectively as the “Parties”).

WHEREAS, Employee has been employed by USEC in the capacity of Vice President &
Chief Information and Security Officer; and

WHEREAS, Employee’s services are no longer required by the Company and
Employee’s employment with the Company is terminated as of the date noted below
in Section 1. Nevertheless, to reduce the impact of this separation of
Employee’s employment and in exchange for, among other things, Employee’s full
release of claims against the Company and the other covenants and agreements
contained herein, the Company hereby offers Employee the severance package
described in this Agreement;

NOW THEREFORE, IT IS HEREBY AGREED by and between Employee and USEC as follows:

1. EMPLOYEE’S SEPARATION. Pursuant to this Agreement, Employee shall be
separated from employment with the Company effective September 23, 2005 (the
“Separation Date”).

2. SEVERANCE PAYMENT AND OTHER BENEFITS.

(a) In full consideration of Employee’s execution of this Agreement, and
Employee’s agreement to be legally bound by its terms, the Company agrees (i) to
pay to Employee as severance pay the gross sum of $315,000 (representing one
year of Employee’s base salary as in effect on the Separation Date plus an
amount equal to the average annual bonus received by Employee for the three
years preceding the Separation Date), and the gross sum of $61,411 (representing
a prorated portion of Employee’s 2005 target annual incentive), minus all
payroll deductions required by law or authorized by Employee (the “Severance
Payment”); (ii) to continue Employee as a participant (if enrolled on the
Separation Date) in the Company’s Medical Plan, Dental Plan, basic Life
Insurance Program and Employee Assistance Program for one year after the
Separation Date (provided, however, that if and when Employee becomes eligible
for benefits through reemployment, Employee shall promptly notify the Company of
such eligibility and the Company’s obligation to provide such coverage pursuant
to this Agreement shall cease immediately), on the same terms as when Employee
was an active employee of the Company, except at no cost to Employee, and
(iii) to provide Employee with up to six (6) month(s) of outplacement counseling
and services through a provider retained by the Company or a provider selected
by Employee provided the cost shall not exceed $15,000 in the aggregate and in
no event will USEC be obligated to provide cash in lieu of outplacement
services.

(b) The Severance Payment shall be paid in equal installments over a period of
one (1) year, in accordance with the Company’s regular pay schedule. The Company
shall commence such payments upon either the next regularly scheduled pay day
after the 8th day following Employee’s execution of this Agreement or the next
regularly scheduled pay day after the Separation Date, whichever is later. To
the extent required by Treasury guidelines, regulations or any other applicable
law or regulations, all or any portion of the Severance Payment may, at the
discretion of the Company, be paid in a lump sum payment on an accelerated
basis.

(c) Employee acknowledges and agrees that the Severance Payment and other
benefits provided in Section 2(a) constitute consideration that, but for the
mutual covenants set forth in this Agreement, the Company otherwise would not be
obligated to provide to Employee and that the Company is under no obligation
whatsoever to make any other severance payment to Employee.

3. GENERAL RELEASE. Employee, for and in consideration of the undertakings of
the Company set forth herein, and intending to be legally bound, does hereby
permanently and irrevocably sever Employee’s employment relationship with USEC
and also does hereby remise, release, and forever discharge USEC and its
subsidiaries, affiliates, and their officers, directors, shareholders, employees
and agents, their respective successors and assigns, heirs, executors, and
administrators (herein referred to collectively as “Releasees”) of and from any
and all actions and causes of actions, suits, debts, claims and demands
whatsoever in law or in equity, which Employee ever had, now has, or which
Employee or Employee’s heirs, executors or administrators may have, by reason of
any matter, cause or thing whatsoever, from the beginning of Employee’s
employment with USEC up to and including the date of this Agreement, and
particularly, but without limitation, any claims arising from or relating in any
way to Employee’s employment relationship or the termination of Employee’s
employment relationship with USEC, including, but not limited to, any claims
which have been asserted, could have been asserted or could be asserted now or
in the future, including any claims under any federal, state or local laws,
including, but not limited to, the United States Constitution, the Maryland
Constitution, Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act of 1967, as amended, the Americans with
Disabilities Act of 1990, as amended, the Fair Labor Standards Act, as amended,
the Family and Medical Leave Act of 1993, as amended, the National Labor
Relations Act, as amended, the Labor-Management Relations Act, as amended, the
Workers Retraining and Notification Act of 1988, as amended, the Rehabilitation
Act of 1973, as amended, the Employee Retirement Income Security Act of 1974, as
amended, Section 211 of the Energy Reorganization Act of 1974, as amended, the
Maryland Human Rights Act, as amended or any other federal or state law or
regulation.

4. NO DISPARAGEMENTS. Employee agrees that, subject to the provisions of
Section 9 below, Employee shall not make any oral or written, public or private
statements that are disparaging of the Company, its parents, subsidiaries or
affiliates, or any of their respective present or former officers, directors,
agents, employees, successors or assigns. The Company agrees that, subject to
compliance with applicable law and regulations, it will instruct its executive
officers and members of its Board of Directors not to make any oral or written,
public or private statements that are disparaging of Employee or Employee’s work
for the Company, its parents, subsidiaries or affiliates.

5. RETURN OF COMPANY’S DOCUMENTS AND PROPERTY. Employee agrees to return, on or
before the Separation Date, and at Employee’s expense, all originals and copies
of records, documents, proposals, notes, lists, files and any and all other
materials, including, without limitation, computerized and/or electronic
information, that refer, relate or otherwise pertain to the Company, or any and
all of the Company’s parents, subsidiaries or affiliates, or any of their
respective officers, directors, shareholders, agents, employees, and successors
or assigns, and any and all business dealings of said persons and entities
(“Company Documents”). In addition, Employee shall return to the Company all
Company property or equipment that Employee has been issued during the course of
Employee’s employment or which Employee otherwise currently possesses. Employee
is not authorized to retain any Company Documents or Company property or
equipment.

6. CONFIDENTIALITY OF TRADE SECRETS OR PROPRIETARY INFORMATION. Employee
acknowledges that Employee has had or may have had access to proprietary
information, trade secrets, and confidential material or information of the
Company, including, but not limited to, contracts, bids, information regarding
actual and pending projects, marketing strategies, budgetary and other financial
information, and information and/or documents that are subject to the
attorney-client and/or work product privileges (the “Confidential Information”).
Employee agrees, without limitation in time or until the Confidential
Information shall become public other than by Employee’s unauthorized
disclosure, to maintain the confidentiality of the Confidential Information and
refrain from divulging, disclosing, or otherwise using the Confidential
Information unless directed to do so by an appropriate government or judicial
authority or unless Employee first obtains the Company’s prior written consent.

7. PERMANENT SEPARATION. Employee hereby recognizes and agrees that effective as
of the Separation Date Employee’s employment relationship with Releasees has
been permanently and irrevocably severed and that Releasees have no obligation,
contractual or otherwise, to hire, rehire or re-employ him in the future.

8. NON-ADMISSION OF LIABILITY. Nothing in this Agreement shall be construed as
an admission of liability or violation of federal, state or local statute or
regulation, or of any duty owed by Employee or the Releasees; rather, Employee
and the Releasees are resolving all matters arising out of their
employer-employee relationship and/or any other relationship between Employee
and the Releasees, as to each of which each of the Releasees and Employee deny
any liability.

9. NUCLEAR, WORKPLACE, PUBLIC SAFETY AND SARBANES-OXLEY CONCERNS. Employee
understands and acknowledges that nothing in this Agreement prohibits,
penalizes, or otherwise discourages Employee from reporting, providing testimony
regarding, or otherwise communicating any nuclear safety concern, workplace
safety concern, public safety concern, or concern of any sort, to the U.S.
Nuclear Regulatory Commission, the U.S. Department of Labor, or any federal or
state government agency. Employee further understands and acknowledges that
nothing in the provisions of this Agreement conditions or restricts Employee’s
communication with, or full cooperation in proceedings or investigations by, any
federal or state agency. Employee also understands and acknowledges that nothing
in this Agreement shall be construed to prohibit him from engaging in any
activity protected by the Sarbanes-Oxley Act, 18 U.S.C. § 1514A or Section 211
of the Energy Reorganization Act of 1974, as amended.

10. REVIEW AND REVOCATION PERIOD.

(a) Employee hereby certifies that Employee has read the terms of this
Agreement, that Employee has been informed by the Company that Employee should
discuss this Agreement with an attorney of Employee’s own choice, and that
Employee understands its terms and effects. Employee further certifies that
Employee has the intention of releasing all claims recited herein in exchange
for the consideration described herein, which Employee acknowledges as adequate
and satisfactory to Employee.

(b) Employee hereby certifies that Employee is signing and entering into this
Agreement as a free and voluntary act without duress or undue pressure or
influence of any kind or nature whatsoever and has not relied on any promises,
representations or warranties regarding the subject matter hereof other than as
set forth in this Agreement.

(c) Employee acknowledges that Employee has been given the right to consider
this Agreement for a period of at least forty-five (45) days prior to entering
into the Agreement. Employee further understands that Employee may take as much
of this 45-day period of time to consider this Agreement as Employee wishes
before signing this Agreement, and Employee expressly acknowledges that Employee
has taken sufficient time to consider this Agreement before signing it.

(d) Employee further acknowledges that Employee has the right to revoke this
Agreement within seven (7) days of its execution by giving written notice of
such revocation by hand delivery or fax to the Company, Attention Richard
Rowland (fax no. 301-564-3203). This Agreement will not become effective or
binding on the parties until the eighth (8th) day after it is signed by
Employee. Employee understands that if Employee revokes the Agreement under this
Section, this Agreement will become null and void and Employee will not be
entitled to any benefits conferred by this Agreement including the payments set
forth in Section 2.

(e) Employee acknowledges that Employee has been previously informed in writing
by the Company of the criteria for eligibility for the separation benefits for
which Employee is eligible, and which Employee will receive as a result of
entering into this Agreement. He certifies that he has been informed that in
order to be eligible for such separation benefits, individuals must have been
separated by the Company in connection with the September, 2005
reduction-in-force. Employee certifies that the Company has provided him in
writing, information concerning (i) the group of individuals covered by this
employment termination program by job title, and (ii) the job titles and ages of
individuals selected for the program and of individuals who were not selected
for the program.

11. SEVERABILITY. While the provisions contained in this Agreement are
considered by the Parties to be reasonable in all circumstances, it is
recognized that some provisions may fail for technical reasons. Accordingly, it
is hereby agreed and declared that if one or more of such provisions shall,
either by itself or themselves or taken with others, be adjudged to be invalid
as exceeding what is reasonable in all circumstance for the protection of the
interests of the Company, but would be valid if any particular restrictions or
provisions were deleted or restricted or limited in a particular manner, then
the said provisions shall apply with any such deletions, restrictions,
limitations, reductions, curtailments, or modifications as may be necessary to
make them valid and effective and the remaining provisions shall be unaffected
thereby.

12. ENTIRE AGREEMENT; MODIFICATION. This Agreement constitutes the entire
understanding of the Parties regarding the subject matter hereof and may not be
modified without the express written consent of the Parties. This Agreement
supersedes all prior written and/or oral and all contemporaneous written and/or
oral agreements, understandings and negotiations regarding the subject matter
hereof. Employee acknowledges and agrees that the provisions that survive
termination of employment under Employee’s Change In Control Agreement dated as
of June 16, 2004, including but not limited to Section 7 (relating to
confidential information, non-solicitation and non-competition), remain in full
force and effect following the Separation Date.

13. SEC REPORTING REQUIREMENTS. Employee agrees that Employee will comply with
all reporting requirements under Section 16 of the Securities Exchange Act of
1934, as amended, applicable to a former Section 16 reporting officer.

14. GOVERNING LAW; CONSENT TO JURISDICTION. This Agreement and any disputes
arising therefrom shall be governed by the laws of the State of Maryland and
Employee hereby agrees to submit to the jurisdiction of the courts of the State
of Maryland for any claims arising under this Agreement.

15. GENDER. Any gender reference is intended to apply to both male and female
employees.

PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties have
executed and delivered the foregoing Severance Agreement and General Release
this 8th day of September, 2005.

     
USEC Inc.
  EMPLOYEE:
 
   
By: /s/ Lance Wright
  /s/ James F. McDonnell
 
   
Title: SVP, Human Resources &
Administration
  Signature – James F. McDonnell



 
   
Date: September 8, 2005
  Date: September 8, 2005
 
   

